 Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 1 of 19 Pageid#: 7




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION


 IN THE MATTER OF THE SEARCH OF
 FACEBOOK USER ID:
 100020631303243                                               6:20mj28
                                                     Case No. ____________________
 www.facebook.com/tee.king.18062
                                                     Filed Under Seal
 THAT IS STORED AT PREMISES
 CONTROLLED BY FACEBOOK, INC.




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Russell Davidson, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for information

associated with a certain Facebook user ID that is stored at premises owned, maintained,

controlled, or operated by Facebook Inc. (“Facebook”), a social networking company

headquartered in Menlo Park, California. The information to be searched is described in the

following paragraphs and in Attachment A. This affidavit is made in support of an application for

a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require

Facebook to disclose to the government records and other information in its possession pertaining

to the subscriber or customer associated with the user ID, including the content of the subscriber’s

or customer’s account.

       2.      I am a Senior Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”), and have been employed with the ATF since July 2002. I am presently

assigned to the Roanoke, Virginia Field Office. I have successfully completed the Criminal


                                                 1
 Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 2 of 19 Pageid#: 8




Investigators Training Program and New Professional Training, ATF National Academy, held at

the Federal Law Enforcement Training Center in Glynco, Georgia. Prior to this employment, I

was employed as a sworn police officer for the City of Lynchburg, Virginia for eight years. During

those eight years, I was assigned to the Vice/Narcotics Unit responsible for conducting drug

trafficking investigations. Since becoming an ATF Special Agent, I have conducted narcotics and

firearms investigations involving large conspiracies. This aforementioned experience has given

me the knowledge to recognize the methods used by criminal violators and individuals disposed

to commit criminal offenses to conceal their overall criminal activities from law enforcement

personnel and other persons.

       3.     The facts in this affidavit come from my own investigation, observations, training

and experience, and information obtained from other records, as well as other law enforcement

officers and witnesses, including members of the gang under investigation and their associates.

This affidavit is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

       4.     Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that violations of Title 18, United States Code, Section 1962 (RICO)

were committed by the individual(s) listed herein. There is also probable cause to search the

information described in Attachment A for evidence of these crimes and contraband, or fruits of

these crimes, as described in Attachment B.

                      TECHNICAL BACKGROUND ON FACEBOOK

       5.     Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish




                                                 2
 Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 3 of 19 Pageid#: 9




accounts with Facebook, and users can then use their accounts to share written news, photographs,

videos, and other information with other Facebook users and sometimes with the general public.

       6.     Facebook asks users to provide basic contact and personal identifying information

to Facebook during the registration process or later. This information may include the user’s full

name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook security

questions and answers (for password retrieval), physical address (including city, state, and zip

code), telephone numbers, screen names, websites, and other personal identifiers. Facebook also

assigns a user identification number to each account.

       7.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”

accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about the

user’s “Friends,” such as profile changes, upcoming events, and birthdays.

       8.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.



                                                3
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 4 of 19 Pageid#: 10




       9.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items available

elsewhere on the Internet. Facebook users can also post information about upcoming “events,”

such as social occasions, by listing the event’s time, location, host, and guest list. In addition,

Facebook users can “check in” to particular locations or add their geographic locations to their

Facebook posts, thereby revealing their geographic locations at particular dates and times. A

particular user’s profile page also includes a “Wall,” which is a space where the user and his or

her “Friends” can post messages, attachments, and links that will typically be visible to anyone

who can view the user’s profile.

       10.    Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It also

provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a

user is tagged in a photo or video, he or she receives a notification of the tag and a link to see the

photo or video. For Facebook’s purposes, the photos and videos associated with a user’s account

will include all photos and videos uploaded by that user that have not been deleted, as well as all

photos and videos uploaded by any user that have that user tagged in them.

       11.    Facebook users can exchange private messages on Facebook with other users. These

messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on Facebook,

which also stores copies of messages sent by the recipient, as well as other information. Facebook

users can also post comments on the Facebook profiles of other users or on their own profiles;

such comments are typically associated with a specific posting or item on the profile. In addition,

Facebook has a Chat feature that allows users to send and receive instant messages through



                                                  4
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 5 of 19 Pageid#: 11




Facebook. These chat communications are stored in the chat history for the account. Facebook

also has a Video Calling feature, and although Facebook does not record the calls themselves, it

does keep records of the date of each call.

       12.    If a Facebook user does not want to interact with another user on Facebook, the first

user can “block” the second user from seeing his or her account.

       13.    Facebook has a “like” feature that allows users to give positive feedback or connect

to particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites. Facebook users can also become “fans” of

particular Facebook pages.

       14.    Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       15.    Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log includes

stories and photos that the user has been tagged in, as well as connections made through the

account, such as “liking” a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

       16.    Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs (“blogs”), or to import their blogs from other

services, such as Xanga, LiveJournal, and Blogger.

       17.    The Facebook Gifts feature allows users to send virtual “gifts” to their friends that

appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other “pokes,” which are




                                                 5
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 6 of 19 Pageid#: 12




free and simply result in a notification to the recipient that he or she has been “poked” by the

sender.

          18.   Facebook also has a Marketplace feature, which allows users to post free classified

ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

          19.   In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user’s access or

use of that application may appear on the user’s profile page.

          20.   Facebook uses the term “Neoprint” to describe an expanded view of a given user

profile. The “Neoprint” for a given user can include the following information from the user’s

profile: profile contact information; News Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’

Facebook user identification numbers; groups and networks of which the user is a member,

including the groups’ Facebook group identification numbers; future and past event postings;

rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access

and use of Facebook applications.

          21.   Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address.

These logs may contain information about the actions taken by the user ID or IP address on

Facebook, including information about the type of action, the date and time of the action, and the

user ID and IP address associated with the action. For example, if a user views a Facebook profile,

that user’s IP log would reflect the fact that the user viewed the profile, and would show when and

from what IP address the user did so.




                                                   6
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 7 of 19 Pageid#: 13




       22.    Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the service

(including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       23.    As explained herein, information stored in connection with a Facebook account may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element of an

offense (such as an enterprise) or, alternatively, to exclude the innocent from further suspicion. In

my training and experience, a Facebook user’s “Neoprint,” IP log, stored electronic

communications, photographs, and other data retained by Facebook can indicate who has used or

controlled the Facebook account. This “user attribution” evidence is analogous to the search for

“indicia of occupancy” while executing a search warrant at a residence. For example, profile

contact information, private messaging logs, status updates, and tagged photos (and the data

associated with the foregoing, such as date and time) may be evidence of who used or controlled

the Facebook account at a relevant time. Further, Facebook account activity can show how and

when the account was accessed or used. For example, as described herein, Facebook logs the

Internet Protocol (IP) addresses from which users access their accounts along with the time and

date. By determining the physical location associated with the logged IP addresses, investigators



                                                 7
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 8 of 19 Pageid#: 14




can understand the chronological and geographic context of the account access and use relating to

the crime under investigation. Such information allows investigators to understand the geographic

and chronological context of Facebook access, use, and events relating to the crime under

investigation. Additionally, Facebook builds geo-location into some of its services. Geo-location

allows, for example, users to “tag” their location in posts and Facebook “Friends” to locate each

other. This geographic and timeline information may tend to either inculpate or exculpate the

Facebook account owner. Last, Facebook account activity may provide relevant insight into the

Facebook account owner’s state of mind as it relates to the offense under investigation. For

example, information on the Facebook account may indicate the owner’s motive and intent to

commit a crime (e.g., information indicating a plan to commit a crime), or consciousness of guilt

(e.g., deleting account information in an effort to conceal evidence from law enforcement).

       24.    Therefore, the computers of Facebook are likely to contain all the material described

above, including stored electronic communications and information concerning subscribers and

their use of Facebook, such as account access information, transaction information, and other

account information.

                  THE ROLLIN 60s CRIPS OF LYNCHBURG, VIRGINIA

       25.    Starting in 2017, the ATF and the Lynchburg Police Department (“LPD”) have been

investigating gang-related violent crime and homicides in the Lynchburg, Virginia area. During

the course of this investigation, we have learned that the Rollin 60s Neighborhood Crips (“Rollin

60s”) are operating in Lynchburg. The Rollin 60s are a street gang that originated in Los Angeles,

California in the 1970s and has since spread to all fifty states. The Rollin 60s are considered part

of the Neighborhood Crip Alliance, which began in 1979, and hence are sometimes referred to the

as the Rollin 60s Neighborhood Crips or simply as the Neighborhood Crips.



                                                 8
    Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 9 of 19 Pageid#: 15




         26.     The Floyd Street Soldiers (“Floyd Street”) is/was a homegrown Lynchburg street

gang that began in 2010 and was centered on the 1100 block of Floyd Street. Floyd Street was

initially young males in their teenage years, who banded together to further the distribution of

illegal drugs, but soon became known for their propensity for violence and the use of firearms.

For the first several years, Floyd Street functioned without allegiance to any nationally recognized

gang. There were a few members who were considered in a leadership role, such as Dakota

Daquan SCOTT (a/k/a Kota) and Malik Shaheed SCOTT (a/k/a Icky).

         27.     In March 2018, officers with the Lynchburg PD arrested Steven PATRICK with

thirteen ounces of methamphetamines, which was prosecuted federally.                           After his arrest,

PATRICK engaged in three proffers 1 with officers from the Lynchburg PD, during which he

discussed his own involvement in a drug conspiracy but also his membership, interactions, and

conversations with various Rollin 60s and Floyd Street gang members (among other statements).

According to PATRICK:

               a. After being released from prison in 2012, PATRICK, who was an OG in the Rollin

                  60s, began heavy recruiting gang members in the Lynchburg area. In 2013, Malik

                  SCOTT was the active leader of Floyd Street. PATRICK was able to convince

                  Malik SCOTT to bring Floyd Street under PATRICK in the Rollin 60s.

               b. PATRICK oversaw the jump-in or initiation of Malik SCOTT into the Crips on

                  Floyd Street in the later part of 2013 or early part of 2014. Once initiated, Malik

                  SCOTT was responsible for initiating the other members of Floyd Street into the

                  Rollin 60s.

               c. Members joined through “jump ins” or by putting in “work.”



1
         As a result of his proffers, at sentencing, PATRICK received a reduced sentence for his cooperation.

                                                         9
 Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 10 of 19 Pageid#: 16




             d. The Rollin 60s had a rank structure of Little Homie, Hoodster, and OG.

             e. Members did not have to pay dues but were expected to contribute funds when

                another member was incarcerated to help with bond money, lawyers’ fees, or jail

                expenses.

             f. The gang met the last Sunday of every month.

             g. PATRICK was the head of the Dimebloc set, which contained approximately thirty

                members.

       28.     In addition to interviewing PATRICK, law enforcement has also obtained evidence

regarding the Rollin 60s from other sources. For example, law enforcement has interviewed other

gang members and associates; has searched cellphones; has executed residential search warrants;

has executed search warrants on social media accounts and reviewed publicly accessible

information; reviewed police reports; and reviewed jail calls, among other sources of evidence. To

date, the investigation into the Rollin 60s Crips, including its subset or associates the Floyd Street

Soldiers, has revealed the following information:

             a. The Rollin 60s are among one of the most violent criminal organizations

                currently operating in the Lynchburg area. The Rollin 60s have committed

                various violent crimes, including shootings of rival gang members and

                homicides.

             b. The Rollin 60s commonly utilize a variety of unifying marks, manners, and

                identifiers, including “gang signs,” which refer to hand gestures and tattoos

                that are specific to the gang organizations.

             c. The Rollin 60s identify with the colors blue and black primarily but have

                also been known to wear gray and purple. The Rollin 60s oftentimes do not



                                                  10
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 11 of 19 Pageid#: 17




             wear colors in order to avoid unnecessary attention but will wear colors

             when gathered for a purpose.

        d. The Rollin 60s’s identified symbols are the 6-pointed Star of David and the

             number “6.” The CRIPS use the letter “c” instead of “b” in writings and

             graffiti to show disrespect to their rivals the Bloods and often refer to

             themselves as “BK” meaning “Blood Killas.” The letters “ck” are avoided

             because the Bloods will use the “ck” to mean “Crip Killer,” therefore, the

             CRIPS will replace the “ck” in words with “cc.” The CRIPS often use

             “Loc” meaning “Love only Crips.” The term “Loc” is also used as “Leader

             of Crips” when used to describe a ranking member.

        e.   New members are “jumped in,” which is typically a process by which a

             recruit would take a beating from other Rollin 60s members for sixty

             seconds.

        f. Once a recruit is “jumped in,” it has been described to your affiant that the

             recruit would be considered holding the rank of a “Baby.” As a Rollin 60s

             “puts in work” for the gang (i.e., commit crimes or make money for the

             gang), the member will advance to a more senior leadership status, which

             is considered an “OG” (which may mean “Original Gangster”).

        g.   Rollin 60s are known to utilize rules and regulations known as codes. For

             example, it has been described to your affiant that juvenile Rollin 60s who

             are enrolled into school are expected to be in attendance in order to not draw

             undue attention to the gang from law enforcement.




                                              11
 Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 12 of 19 Pageid#: 18




              h. Rollin 60s are known to be involved in the distribution of significant

                 amounts of multiple types of narcotics. Members of the gang coordinate

                 drug trafficking activity but also distribute narcotics in connection with

                 other non-members.

       29.      Based on this evidence, the Rollin 60s Crips and its members are believed to have

committed, and continue to commit, violations of federal criminal statutes including the following:

        a. Title 18, United States Code, Section 1962 (RICO);

        b. Title 18, United States Code, Section 1959 (VICAR);

        c. Title 18, United States Code, Section 922(g)(1) (Possession of a Firearm by a

              Convicted Felon);

        d. Title 18, United States Code, Section 924(c) (Use of Firearm in Furtherance of

              a Crime of Violence); and

        e. Title 21, United States Code, Section 841 (Distribution of Controlled

              Substances).

        30.     Because of their gang association and participation in various violent crimes,

numerous Rollin 60s members and their associates are currently under investigation, and there is

reasonable suspicion to believe the requested records will be relevant and material to the ongoing

criminal investigation of the gang itself and of the aforementioned offenses.

                     PROBABLE CAUSE: THE GANG AND FACEBOOK

        31.     During the course of this investigation (and in other gang investigations generally),

we have learned and seen that Rollin 60s members and associates regularly use Facebook as a

means of recruitment, take credit for violent incidents, communicate with one another about their

criminal behavior, promote the image of the gang, and schedule gang meetings. In recent



                                                  12
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 13 of 19 Pageid#: 19




interviews of Rollin 60s members conducted by the Lynchburg PD, your affiant has learned how

Rollin 60s utilize social media to communicate amongst members for the purpose of committing

violent criminal acts to include, homicides, burglaries, firearm trafficking, and illegal drug

transactions. Your affiant has viewed various Facebook messages and communication threads

from cooperating gang members and has direct knowledge of the existence of the requested

information.

       32.       Rollin 60s use Facebook Messaging to communicate about planned and ongoing

criminal acts.

       33.       Rollin 60s members utilize their Facebook account to promote their gang and to

recruit others. For example, members post photographs and videos of themselves holding firearms

and/or cash.

       34.       In addition, gang members use their Facebook accounts to “disrespect” or intimidate

rival gang members. For example, members post photographs of themselves holding firearms

pointed at the camera or referring to rival gangs in statements such as “Fuck the opps” (meaning

the opposing gang).

       35.       Based on my training and experience, and that of other law enforcement officers

with training and experience in the investigation of violent gangs, your affiant knows that even

with a lengthy passage of time or deletion of information from the publically accessible website

by the user, Facebook stores the account holder's communications, including but not limited to,

private messages, status updates, links to videos, photographs, notes, wall postings, friend lists,

subscriber's full name, birth date, address, telephone numbers, contact e-mail addresses, screen

names/profiles, account/user identification numbers, duration of account, and other personal




                                                  13
 Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 14 of 19 Pageid#: 20




identifiers going back multiple years. This nonpublic information stored by Facebook relating to

the below Facebook account is likely to be of significant evidentiary value.

        36.     In the course of investigating the Rollin 60s and its activities, as well as various

murders and violent crimes in the Lynchburg area generally, the Lynchburg PD has identified a

number of Facebook accounts maintained by suspected Rollin 60s members and associates.

Several of these, including the account listed below, had their privacy settings adjusted so that

content was available to the public. In particular, the below account contained the following public

content:

                           Public Facebook Account of Shytrez Robey

                            https://www.facebook.com/tee.king.18062

                               Facebook User ID: 100020631303243

       37.      Facebook User ID: 100020631303243 belongs to Shytrez ROBEY through photos,

content, and information from confidential sources. A Lynchburg PD detective began looking

through the posts that were viewable to the general public. The detective observed a large quantity

of posts made and shared by ROBEY indicative of both criminal gang behavior as well as narcotics

use/distribution. The detective took screenshots of numerous photos from the publicly available

portion of the Facebook account. In addition:

              a. ROBEY has numerous pictures of himself and others posted to his public page. In

                 the photographs, he publicly demonstrates his gang membership. For example:

                     i. On June 10, 2020, ROBEY posted a day of himself with eleven other Floyd

                        Street and Rollin 60 Neighborhood Crip gang members. June 10th is

                        celebrated as the Rollin 60`s birthday and is referred to as "Hood Day."

                        ROBEY wrote "Nayborh60d happy hk60d day to my nay`s." ROBEY and

                        others are wearing Seattle Mariners clothing along with blue bandanas, all

                                                 14
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 15 of 19 Pageid#: 21




                  known clothing of the Rollin 60s. Several individuals in the picture are

                  flashing hand signs including the "N" for "Neighborhood".

              ii. June 3, 2020, ROBEY posted a picture of himself flashing "F" for "Floyd."

             iii. May 22, 2020, ROBEY posted a picture of himself flashing hand signs. He

                  wrote "Yung turnt nigga frm Floyd St."

              iv. ROBEY posted two pictures of himself in a purple/blue shirt on August 3,

                  2019. The back of the shirt reads "60 Glizzy." ROBEY`s nickname is

                  "Glizzy," and the 60 stands for Rollin 60s Crips.

              v. On June 22, 2019, ROBEY posted a picture of himself with Malik SCOTT

                  (the leader of Floyd Street) and Ryheam BROWN. ROBEY wrote "real

                  soldiers" with a blue heart.

              vi. On June 16, 2019, ROBEY shared a picture of the gang posing for a picture.

                  In the photo are Malik SIMPSON, Malik SCOTT, Demajae SCOTT,

                  Daquan GILLMORE-PLEASANTS, and other members. A majority of the

                  Floyd Street members are flashing a hand sign "F" for "Floyd Street." One

                  black male is in the picture with his face covered by a black hoodie, and is

                  pulling a firearm out of his waistband. With the photo, ROBEY wrote "The

                  family I started w 100" with a blue heart on the post. The Rollin 60s

                  recognize blue as their color.

             vii. On June 10, 2019 ROBEY posted a picture of himself with Malik SCOTT

                  and another unidentified male. ROBEY is wearing a Seattle Mariners hat,

                  as is the other male. ROBEY and SCOTT both have blue bandanas tied

                  around their neck, which are considered gang “flags.” All three males are



                                            15
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 16 of 19 Pageid#: 22




                  flashing various hand signs. ROBEY wrote "Hood day frm da hOmiess nay

                  nay" with a purple heart. June 10th is the birthday of the Rollin 60`s Crips.

                  Members celebrate annually by gathering and refer to it as "Hood Day."

             viii. On June 1, 2019 ROBEY posted a picture of himself sitting on a concrete

                  wall wearing a Seattle Mariners shirt. ROBEY was flashing hand signs on

                  both hands and wrote "G Glizzy frm Floyd st. #Naybahood."

              ix. In one post on July 17, 2018, ROBEY sitting on the trunk of a maroon

                  Volkswagen Jetta. ROBEY is signaling an "F" for "Floyd Street" with his

                  right hand and is holding a stack of US currency to his ear with his left hand.

        b. In other posts, ROBEY demonstrates his use of Rollin 60s Crip lingo. For example:

               i. On June 24, 2019, ROBEY shared a post from Gaida Noriega and replied

                  "That`s on h60d," which is slang for “Neighborhood” and is a reference to

                  the Rollin 60s.

               ii. On June 13, 2019, ROBEY posted "Happy cday to Goon one of da realist

                  niggas out here u c home soon cuz stay dwn" with a blue heart.” Rollin 60s

                  Crips do not recognize the letter “B” in the alphabet, since it is used by rival

                  Blood gang members. Therefore, they replace “B” with “C” and refer to

                  their birthdays as “C days.”

              iii. On June 10th, 2019 ROBEY posted "Happy H60d day to the nays owe love

                  or no love n`sss." “Owe love or no love” is a common Rollin 60s Crips

                  expression.

              iv. On January 29th, 2019 ROBEY posted "We the trending topic in our city...

                  #FloydSt #NayNay 100". Nay Nay is slang for neighborhood.



                                            16
Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 17 of 19 Pageid#: 23




               v. On December 13, 2018, ROBEY posted "S/o Floyd St cause niggas knoe

                   we stepping fr. 100."

              vi. On December 12, 2018, ROBEY posted "Only real niggas in my circle

                   Floyd over everything. 100."

        c. In other posts, ROBEY publicly advertises the sale of marijuana. For example:

               i. He posted on June 26 and 27, 2019, "White runtz" and "Cookie." ROBEY’s

                   posts are consistent with other Floyd Street member’s posts and are

                   advertisements for the sale of various types of marijuana.

               ii. On June 12, 2019, ROBEY posted "I jst came in w a bad bitch Nd I got dat

                   good dope," indicating that he had drugs for sale.

              iii.On November 18, 2019, ROBEY posted "We don`t sell low in my section

                   straight pressure x10 Floyd st shit #1100" with cookie, smoke, and money

                   emojis. “Low” is a reference to low grade marijuana. ROBEY’s post

                   indicates that his gang doesn’t sell junk marijuana but only good quality

                   marijuana.

              iv.On November 2, 2018, ROBEY posted "Trap open pull up to the pump."

                   “Trap” is a reference to a trap house, or a location that gang members sell

                   drugs. ROBEY`s statement to "pull up to the pump" is a reference to come

                   to the trap house to get drug supply.

        d. In yet other posts, ROBEY refers to violent acts, such as robberies and shootings.

           For example:

               i. On February 5, 2019 ROBEY shared a post that read "I`m from the hood

                   where yo hear 30 shots and mfs don`t run they just say "Damn he was bussin



                                            17
 Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 18 of 19 Pageid#: 24




                         that bitch."" ROBEY wrote his own response "Everyday in the hood I love

                         them sounds."

                     ii. On January 28, 2019, ROBEY posted "I keep the stick everywhere I go

                         100." A “stick” is street terminology for firearm.

                   iii. On December 22, 2018, ROBEY posted "Brand new Draco I can`t wait to

                         use it." “Draco” is street terminology for an AK47 assault rifle.

                     iv. On December 8, 2018 ROBEY posted "I lost my brother so I keep my heat.

                         100." “Heat” is a street reference for firearm.

       38.     In July 2020, law enforcement determined that ROBEY’s account was still actively

being used.

       39.     Shytrez ROBEY is a known member of the Floyd Street Soldiers, which is part of

the Rollin 60s Crips. Lynchburg PD suspects ROBEY in multiple gang-related shootings and

believes he sells marijuana.

       40.     The      affiant    initially     obtained   a    federal      search   warrant   for

https://www.facebook.com/tee.king.18062 Facebook User ID: 100000773738077. This affiant

served the search warrant to Facebook, and they advised the vanity URL “tee.king.18062” did not

match the User ID: “100000773738077.” This affiant conducted an online search using find my

Facebook ID database (Lookup-ID.com) for https://www.facebook.com/tee.king.18062 and

learned the correct User ID is 100020631303243.

                                               CONCLUSION

       41.     Based on the foregoing information, your affiant submits that probable cause exists

that the individual listed above has been engaging in activity that violates Title 18, United States




                                                    18
 Case 6:20-mj-00028-RSB Document 1-3 Filed 10/06/20 Page 19 of 19 Pageid#: 25




Code, Section 1962. I believe that the Facebook records being sought for the listed individual

contain evidence of the criminal enterprise, as well as direct evidence of various federal crimes.

       42.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

                                               OATH

        The information in this affidavit is true to the best of my knowledge and belief.


                               s/Russell Davidson
                                Russell Davidson
                                Special Agent, ATF


Received by reliable electronic means and sworn and attested to by telephone on this WK day of
October 2020.


                                                         Robert S. Ballou
                                                         ___________________________________
                                                         ROBERT S. BALLOU
                                                         UNITED STATES MAGISTRATE JUDGE




                                                  19
